            Case 1:21-cv-00445-CJN Document 57 Filed 08/20/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                              )
US DOMINION, INC., et al.,                    )
                                              )
                Plaintiffs,                   )              Case No. 1:21-cv-00445-CJN
                                              )                Judge Carl J. Nichols
       v.                                     )
                                              )
MY PILLOW, INC., et al.,                      )
                                              )
                Defendants.                   )
                                              )


                        My Pillow, Inc.’s Corporate Disclosure Statement

       Pursuant to Fed. R. Civ. P. 7.1 and LCvR 26.1 of the Local Rules of the United States

District Court for the District of Columbia, counsel for Defendant My Pillow, Inc. certifies that

to the best of our knowledge and belief, there is no parent company, subsidiary, affiliate, or other

company which owns 10% or more of the stock of My Pillow, Inc.


DATED: August 20, 2021                        PARKER DANIELS KIBORT LLC

                                               By /s/ Andrew D. Parker
                                                 Andrew D. Parker (MN Bar No. 195042)*
                                                 Joseph A. Pull (D.C. Bar No. 982468)
                                                 Abraham S. Kaplan (MN Bar No. 399507)*
                                                 888 Colwell Building
                                                 123 N. Third Street
                                                 Minneapolis, MN 55401
                                                 Telephone: (612) 355-4100
                                                 Facsimile: (612) 355-4101
                                                 parker@parkerdk.com
                                                 pull@parkerdk.com
                                                 kaplan@parkerdk.com

                                                  * Admitted Pro Hac Vice

                                              Counsel for Defendant My Pillow, Inc.
